



Exhibit 10.17




SUMMARY OF COMPENSATION ARRANGEMENTS
FOR NON-EMPLOYEE DIRECTORS


As of January 1, 2017, non-employee directors are entitled to receive
stock-based and cash compensation for their service on the Board of Directors as
follows:


Stock-Based Compensation:
Effective immediately before the 2017 Annual Meeting of Shareholders, each
non-employee director will receive an annual grant of shares of our common stock
with a fair value of $45,000, other than the Chairman of the Board, who will
receive an annual stock grant with a fair value of $67,500.


Cash Compensation:
Each non-employee director receives an annual cash retainer of $40,000, other
than the Chairman of the Board, who receives an annual cash retainer of $60,000,
in each case payable quarterly.


Cash compensation for participation on Board committees is also paid quarterly.
The Chair of the Audit Committee receives an additional annual cash retainer of
$15,000, while each other member of the Audit Committee receives $4,000. The
Chairs of each of the Nominating and Governance, Compensation, and Strategic
Planning Committees receive an additional annual cash retainer of $10,000, while
all other committee members receive $2,000 for each committee position.





